     Case 2:17-cv-02932-RFB-EJY Document 38 Filed 08/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    DAVID ROBERT THOMPSON,                            Case No. 2:17-cv-02932-RFB-EJY
12                       Petitioner,                    ORDER
13           v.
14    BRIAN WILLIAMS,
15                       Respondents.
16

17          Following upon Petitioner's filing of the Third Amended Petition (ECF No. 37);

18          IT THEREFORE IS ORDERED that Respondents must file a response to the Third

19   Amended Petition, including potentially by motion to dismiss, within 60 days of entry of this order

20   and that Petitioner may file a reply within 30 days of service of an answer. The response and reply

21   time to any motion filed by either party, including a motion filed in lieu of a pleading, will be

22   governed instead by Local Rule LR 7-2(b).

23          IT FURTHER IS ORDERED that any procedural defenses raised by Respondents to the

24   counseled Amended Petition must be raised together in a single consolidated motion to dismiss. In

25   other words, the Court does not wish to address any procedural defenses raised herein either in

26   serial fashion in multiple successive motions to dismiss or embedded in the answer. Procedural

27   defenses omitted from such motion to dismiss will be subject to potential waiver. Respondents

28   must not file a response in this case that consolidates their procedural defenses, if any, with their
                                                       1
     Case 2:17-cv-02932-RFB-EJY Document 38 Filed 08/07/20 Page 2 of 2



 1   response on the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims
 2   clearly lacking merit. If Respondents do seek dismissal of unexhausted claims under § 2254(b)(2):
 3   (a) they must do so within the single motion to dismiss not in the answer; and (b) they must
 4   specifically direct their argument to the standard for dismissal under § 2254(b)(2) set forth in
 5   Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses,
 6   including exhaustion, may be included with the merits in an answer. All procedural defenses,
 7   including exhaustion, instead must be raised by motion to dismiss.
 8          IT FURTHER IS ORDERED that, in any answer filed on the merits, Respondents must
 9   specifically cite to and address the applicable state court written decision and state court record
10   materials, if any, regarding each claim within the response as to that claim.
11          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies
12   of any electronically filed exhibits need not be provided to chambers or to the staff attorney, unless
13   later directed by the court.
14          DATED: August 6, 2020.
15                                                                 ______________________________
                                                                   RICHARD F. BOULWARE, II
16                                                                 United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
